                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                             UNITED STATES DISTRICT COURT
                                   8                          NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10                                                         Case No. 16-cv-02711-NC
                                         DANIEL FARRELL,
                                  11              Plaintiff,                                 ORDER GRANTING
                                              v.                                             DEFENDANT’S MOTION FOR
Northern District of California




                                  12                                                         SUMMARY JUDGMENT;
 United States District Court




                                  13                                                         DENYING PLAINTIFF’S
                                         BOEING EMPLOYEES CREDIT UNION                       CROSS-MOTION FOR
                                  14                                                         SUMMARY JUDGMENT
                                         and MOORE BREWER & WOLFE,
                                  15               Defendants.                               Re: Dkt. Nos. 103, 104

                                  16          Plaintiff Daniel Farrell brought claims for unfair debt collection against defendants
                                  17   Boeing Employees Credit Union and Moore Brewer & Wolfe for garnishing his wages
                                  18   from federal employment when he moved from California to Indiana and then to
                                  19   Texas. Dkt. No. 1. This Court granted summary judgment to the defendants. Dkt. No. 89.
                                  20   Farrell appealed. Dkt. No. 92. The Ninth Circuit Court of Appeals affirmed in part,
                                  21   vacated in part, and remanded this Court’s order granting summary judgment. Dkt. No.
                                  22   95. The Court of Appeals directed this Court to conduct a complete analysis of the
                                  23   question of whether 5 U.S.C. § 5520a requires compliance with the garnishment laws of
                                  24   the state of the debtor’s residence as an issue of first impression. Id. at 4–5. Because the
                                  25   Defense Finance and Accounting Service—rather than state agencies—facilitates
                                  26   garnishment of federal employees’ wages, this Court FINDS that § 5220a does not require
                                  27   this domestication. The defendants’ motion for summary judgment is GRANTED and the
                                  28   plaintiff’s cross-motion for summary judgment is DENIED.
                                   1   I. Background
                                   2          A. Facts
                                   3          Farrell failed to maintain a motor vehicle financing agreement and Boeing obtained
                                   4   a default judgment against him in California state court for repossession of the vehicle and
                                   5   the full amount on the contract. Dkt. No. 76 (Joint Stipulation Regarding Facts; and,
                                   6   Questions of Law) at 1–2. Farrell, a Department of Defense employee, subsequently
                                   7   moved to Indiana. Id. at 3. Moore, Boeing’s attorney, obtained an earnings withholding
                                   8   order and garnished Farrell’s wages through the Defense Finance and Accounting
                                   9   Service. Id. This garnishment continued when Farrell later moved to Texas. Id. The
                                  10   California judgment was not domesticated in Indiana or in Texas. Id.
                                  11          B. Remand
                                              On cross-motions for summary judgment, this Court held that § 5520a did not
Northern District of California




                                  12
 United States District Court




                                  13   require compliance with the garnishment laws of the state of the debtor’s residence based
                                  14   on the lack of an explicit domestication requirement in § 5520a and 5 C.F.R. pt. 582. Dkt.
                                  15   No. 92. The Ninth Circuit remanded that finding for this Court to conduct a complete
                                  16   analysis of this issue of first impression. Dkt. No. 95.
                                  17          On remand, the Ninth Circuit instructed this Court to consider the following:
                                  18             1. The potential applicability of Indiana’s and Texas’s state garnishment laws,
                                  19                 “since, under § 5520a, the garnishment process is governed by state law.”
                                  20                 Dkt. No. 95 at 5.
                                  21             2. The lack of clear statutory mandate allowing for interstate garnishment of
                                  22                 federal employees’ wages in the commercial debt context in contrast to the
                                  23                 family law context.
                                  24             3. The amount of deference, if any, owed to the Office of Personnel
                                  25                 Management’s view that domestication is not required.
                                  26          The Court discusses these questions in turn. The parties submitted renewed cross-
                                  27   motions for summary judgment and a hearing was held on this matter. Dkt. Nos. 103, 104,
                                  28   107. All parties consented to the jurisdiction of a magistrate judge. Dkt. Nos. 10, 18.
                                                                                     2
                                   1          C. Statutory History
                                   2          Congress enacted 5 U.S.C. § 5520a in 1993 to provide for garnishment of wages of
                                   3   federal employees. Subsequently, President Bill Clinton issued Executive Order 12897
                                   4   which designated the Office of Personnel Management “to promulgate regulations for the
                                   5   implementation” of the statute “with respect to civilian employees and agencies in the
                                   6   executive branch.” EO 12897. In 1995, OPM did so by promulgating 5 C.F.R. Part 582
                                   7   “to implement the objectives of section 5520a.” 5 C.F.R. pt. 582.91. This regulation
                                   8   designated the Defense Finance and Accounting Service as the agent to receive all legal
                                   9   process for Department of Defense civilian employees whose wages were to be garnished.
                                  10   5 C.F.R. pt. 581, App. A.
                                  11   II.   Legal Standard
                                              Summary judgment may be granted when there exists no genuine dispute as to any
Northern District of California




                                  12
 United States District Court




                                  13   material fact. Fed. R. Civ. P. 56(a); Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014). Here,
                                  14   the parties previously stipulated to all material facts so no disputes exist. Dkt. No. 76.
                                  15   This Court may thus grant judgment as a matter of law.
                                  16          Interpretation of a statute begins with the plain meaning of the statute itself, because
                                  17   there is a “strong presumption that Congress expresses its intent through the language it
                                  18   chooses.” INS v. Cardoza-Fonseca, 480 U.S. 421, 432 n.12 (1987). “Where Congress
                                  19   explicitly enumerates certain exceptions to a general prohibition, additional exceptions are
                                  20   not to be implied, in the absence of a contrary legislative intent.” Andrus v. Glover Const.
                                  21   Co., 446 U.S. 608, 616–17 (1980). When language is missing in a statute, the doctrine of
                                  22   expressio unius est exclusio alterius guides that “omissions are the equivalent of
                                  23   exclusions.” Clark v. Capital Credit & Collection Srvs., 460 F.3d 112, 1169 (9th Cir.
                                  24   2006). This doctrine is “a rule of interpretation, not a rule of law.” Broad v. Sealaska
                                  25   Corp., 85 F.3d 422, 433 (9th Cir. 1996).
                                  26   III. Discussion
                                  27          A. Applicability of Indiana and Texas Statutes
                                  28          The first issue before the Court is whether Indiana and Texas state laws should have
                                                                                      3
                                   1   applied to Boeing’s garnishment of Farrell’s wages. Dkt. No. 95 at 5. In directing this
                                   2   Court to consider this question, the Ninth Circuit noted that Indiana and Texas statutes
                                   3   may be applicable “since, under § 5520a, the garnishment process is governed by state
                                   4   law.” Id. The statute itself defines “process” as “any writ, order, summons, or similar
                                   5   process in the nature of garnishment” that is “issued by a court of competent jurisdiction
                                   6   within any State, territory, or possession of the United States, or an authorized official
                                   7   pursuant to an order of such a court or pursuant to State or local law.” 5 U.S.C. §
                                   8   5520a(3)(A). This definition indicates that the meaning of the word “process” as used in
                                   9   the statute refers not generally to the mechanics of the garnishment but to legal process —
                                  10   otherwise known as a writ, warrant, mandate, summons, or other order issued from a court.
                                  11   The plain reading of the statute then provides that a state court must issue the writ that
                                       allows for the wages to be garnished.
Northern District of California




                                  12
 United States District Court




                                  13          The system for facilitating the garnishment for Department of Defense employees is
                                  14   conducted by DFAS. Indiana and Texas have statutes that allow the clerk of the court in
                                  15   each state to facilitate the mechanics of wage garnishment once a court has ordered it. Ind.
                                  16   Code Ann. 34-54-11-1; Tex. Civ. Prac. & Rem. Code Ann. § 35.005. This facilitation
                                  17   occurs through state agencies. Id. These statutes have no logical applicability to the
                                  18   instant situation, because DFAS facilitates the garnishment of wages for Department of
                                  19   Defense employees like Farrell instead.
                                  20          The Ninth Circuit cited First Virginia Bank v. Randolph in its framing of this
                                  21   question. 110 F.3d 75, 79 (D.C. Cir. 1997). There, a judgment was obtained in the
                                  22   Superior Court of the District of Columbia and a writ was issued by that same court against
                                  23   an employee of the State Department. Id. at 75. The creditor moved to recover damages
                                  24   against the United States for its failure to garnish the employees’ wages. Id. at 78. The
                                  25   court there stated that “by subjecting the pay of federal employees to the legal process
                                  26   applicable to private employers, § 5520a(b) incorporates the D.C. law” but that it did not
                                  27   subject the United States to actions for damages. Id. at 79.
                                  28          First Virginia Bank is not instructive here for two reasons. First, 5 U.S.C. § 5520a
                                                                                      4
                                   1   does not provide that DFAS handles wage garnishment for State Department employees
                                   2   like Randolph. Second, in First Virginia Bank, the judgment and writ were issued by the
                                   3   same court. Domestication was not a question in that case. The District of Columbia
                                   4   clerk’s office produced the writ and the District of Columbia judicial system enforced the
                                   5   judgment. Here, Farrell moved from California to Indiana and then to Texas; our question
                                   6   in this case is what effect, if any, those moves should have had on the garnishment of his
                                   7   wages. First Virginia Bank sheds little light on this issue.
                                   8          B. Lack of Statutory Mandate Allowing for Interstate Garnishment
                                   9          Next, the Court addresses the lack of a clear statutory mandate allowing for
                                  10   interstate garnishment of federal employees’ wages in the commercial debt context, in
                                  11   contrast to the family law context. 42 U.S.C. § 666(b)(9)(B) provides that orders to
                                       garnish wages for child support and alimony are entitled to “full faith and credit in such
Northern District of California




                                  12
 United States District Court




                                  13   state and in any other State,” so no domestication of those judgments is required when a
                                  14   debtor moves from one state to another. This language is not present in 5 U.S.C. § 5520a.
                                  15          Farrell argues that this omission constitutes an intentional exclusion under the
                                  16   doctrine of expressio unius est exclusio alterius. Clark, 460 F.3d at 1169. This argument
                                  17   requires drawing a connection between 42 U.S.C. § 666(b) and 5 U.S.C. § 5520a such that
                                  18   language present or absent in one has bearing on the other. Farrell’s argument to this
                                  19   effect is that § 666(b) was enacted in 1985, eight years before § 5520a. This supposed
                                  20   connection is rather tenuous given that the statutes are located in entirely different sections
                                  21   of the United States Code. Moreover, the statutes differ in that § 666 includes exhaustive
                                  22   instructions on how states should enforce family law garnishment orders; § 5520a provides
                                  23   no such direction. See 42 U.S.C. § 666(a) (titled “Types of Procedures Required” and
                                  24   stating that “each State must have in effect laws requiring the use of the following
                                  25   procedures . . .”). Most significantly, § 666(b) does not contain language instructing the
                                  26   President to designate promulgations of implementing regulations, whereas § 5520a does.
                                  27   See 5 U.S.C. § 5520a(j)(1)(A) (“Regulations implementing the provisions of this section
                                  28   shall be promulgated by the President or his designee for each executive agency . . .”).
                                                                                      5
                                   1          Furthermore, the doctrine of expressio unius est exclusio alterius “does not relieve
                                   2   of us our duty to make sense of the statute.” Broad, 85 F.3d at 422. And the doctrine is
                                   3   best “understood as a descriptive generalization about language rather than a prescriptive
                                   4   rule of construction.” Id. Other evidence—such as the regulations promulgated by
                                   5   OPM—makes clear the statutory intent: to process Department of Defense wage
                                   6   garnishment through DFAS. If garnishment were to be handled by state agencies, OPM’s
                                   7   regulation would be nonsensical. Because garnishment is not handled by state agencies,
                                   8   domestication serves no purpose. To make sense of the statute, the Court infers that no
                                   9   domestication requirement exists in § 5520a.
                                  10          C. Deference Owed to OPM
                                  11          Finally, the Court considers the amount of deference owed to the Office of
                                       Personnel Management on this issue. At 60 Fed. Reg. 13028, OPM discussed the possible
Northern District of California




                                  12
 United States District Court




                                  13   Constitutional question that could arise from interstate enforcement of wage garnishment
                                  14   under 5 C.F.R. pt. 582. However, as the parties stipulated at the hearing on this matter, 60
                                  15   Fed. Reg. 13028 is not on point. There, OPM discusses the potential liability of the
                                  16   government as an employer in the event that the garnisher does not comply with applicable
                                  17   state garnishment laws, because some states subject employers to penalties for
                                  18   noncompliance. 60 Fed. Reg. 13028 (stating that “the Federal Government’s
                                  19   responsibilities as an employer are limited” and that the employing agency is not required
                                  20   to “determine whether the court that issued the order has lawfully acquired jurisdiction
                                  21   over the out-of-State obligor.”) This issue does not bear on the question of whether a
                                  22   domestication requirement exists. OPM’s guidance here at least stands for the general
                                  23   proposition that the federal government honors garnishment orders issued by state courts,
                                  24   but is otherwise inapplicable.
                                  25   IV. Conclusion
                                  26          The plain reading of the statute, in context with its implementing regulations,
                                  27   indicates that 5 U.S.C. § 5520a does not include a requirement that creditors domesticate
                                  28   wage garnishment orders against federal employees if those debtors move from one state
                                                                                      6
                                   1   to another. Because domestication was not required of Boeing and Moore Brewer &
                                   2   Wolfe under § 5520a, the defendants’ motion for summary judgment is GRANTED and
                                   3   the plaintiff’s cross-motion for summary judgment is DENIED.
                                   4
                                   5         IT IS SO ORDERED.
                                   6
                                   7   Dated: May 3, 2019                     _____________________________________
                                                                                    NATHANAEL M. COUSINS
                                   8                                                United States Magistrate Judge
                                   9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                 7
